Title: To Alexander Hamilton from Hugh Williamson, 24 October 1793
From: Williamson, Hugh
To: Hamilton, Alexander



New York 24th Octr: 1793.
Dear Sir

Instead of sending a Power of Attorney to any Person to sell any Part of my funded Stock I have thought of a Mode that will be attended with less Trouble viz by the inclosed Letter I have requested of Mr Meyer to transfer the whole of my funded Stock to the Books of the Loan Office in the State of New York. Whenever the Stock arrives here I shall sell such Part as Necessity or other Circumstances may indicate. If the original Certificates must be had in Order to be cancelled you will be so good as take them out of my Trunk. They are all tyed up in one File.
Yesterday a Gentleman in this City at whose house I made a Visit informed me that the News Paper then on the Table contain’d a very sensible spirited Letter from Mr: Genet to the Govr of S: Carolina which he wished me to read. When I had read the Letter he seemed in Silence to expect my Opinion & my approbation. I told him that I had read no Information from the Letter nor did it seem to contain any Defence of Mr Genets Conduct nor any direct Denyal of the common Charge that he had threatened to appeal to the People from the Decisions of the President. Mr Genet, said I, seems only to have said to the Governor “The President is surrounded and bewildered by Messrs Hamilton Jefferson & Knox who are Rascals Lyars and Puppies beneath my Notice. They are in the Service of Great Britain and about to ruin the Country, but I shall apply to the Congress, expose their Treachery & have them hanged.” Although he admitted that my Copy retained the leading Features of the Original, it was not such a Figure as he expected & further Praise of Mr. Genet was not required.
By the way, it is said & much believed in Town that Genet is going to be marryed to Miss Clinton. I hope the Story is true. The Result I think would, in a Year or two, have a favourable influence of the Politics of this State.
I am Dear Sir   With great Regard   Your most obedt and very hble Servt

Hu Williamson


P:S: Since writing the above I learn that Mr. Genet is a marryed man having 2 Children, consequently the above Fable is founded on the great Attention he pays to Govr Clinton for the sake of gaining anti-federal Interest.

Alex Hamilton Esqr.
